UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-4876


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

QUIONTE CRAWFORD, a/k/a Kayla Stevens, a/k/a Quionte Jordan Crawford,

                     Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia, at
Clarksburg. Thomas S. Kleeh, District Judge. (1:19-cr-00035-TSK-MJA-1)


Submitted: January 28, 2021                                  Decided: February 19, 2021


Before MOTZ and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


L. Richard Walker, Senior Litigator, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Clarksburg, West Virginia, for Appellant. William J. Powell, United States Attorney,
David J. Perri, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Quionte Crawford pleaded guilty, pursuant to a written plea agreement, to five

counts of enticement of a minor, in violation of 18 U.S.C. § 2422(b). On appeal, Crawford

argues that plea counsel rendered ineffective assistance by incorrectly advising him prior

to the entry of his plea regarding the calculation of his advisory Sentencing Guidelines

range. Unless an attorney’s ineffectiveness conclusively appears on the face of the record,

ineffective assistance claims are not generally addressed on direct appeal. United States v.

Faulls, 821 F.3d 502, 507-08 (4th Cir. 2016). Instead, such claims should be raised in a

motion brought pursuant to 28 U.S.C. § 2255 in order to permit sufficient development of

the record. United States v. Baptiste, 596 F.3d 214, 216 n.1 (4th Cir. 2010). Based on our

review of the record and the relevant authorities, we find that the present record does not

conclusively establish that Crawford would not have pleaded guilty but for counsel’s

erroneous advice. Lee v. United States, 137 S. Ct. 1958, 1965 (2017). Accordingly,

Crawford should raise this claim, if at all, in a § 2255 motion. Faulls, 821 F.3d at 508.

       We therefore affirm the district court’s judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2